Exhibit 10.3

 

M.D.C. HOLDINGS, INC.
2011 EQUITY INCENTIVE PLAN

 

EXECUTIVE OFFICER

RESTRICTED STOCK AGREEMENT

 

M.D.C. Holdings, Inc., a Delaware corporation (the “Company”), awards to the
Employee named below restricted shares of the Company’s common stock, $0.01 par
value per share (“Restricted Stock”) under the Company’s 2011 Equity Incentive
Plan (the “Plan”). This Restricted Stock Agreement (the “Agreement”) evidences
the terms of the Company’s award of the Restricted Stock to Employee.

 

A.          NOTICE OF AWARD

Name of Employee:

 

Number of Shares of Restricted Stock:

 

Closing Price on Award Date (NYSE):      $

 

Aggregate Fair Market Value:1                  $

 

Award Date:

 

Lapse Schedule: Except as provided otherwise in this Agreement, the Plan, or any
employment agreement or change in control agreement Employee may have with the
Company (as such agreement(s) may be amended from time to time), and subject to
Employee’s continuous employment with the Company from the Award Date through
each lapse date set forth below, the Forfeiture Restrictions shall lapse as to
the Restricted Stock in accordance with the following schedule:

 

 

 

  

Percentage of Shares

Lapse Date

  

Lapse of Forfeiture

Restrictions

  

Cumulative Unrestricted

Stock

 

  

%

  

%

       

  

%

  

%

       

  

%

  

%

       

  

%

  

%

The Restriction Period shall be the period of time during which the Forfeiture
Restrictions remain in effect for the applicable shares of Restricted Stock.

 

B.          RESTRICTED STOCK AGREEMENT

 

1.     Award. Subject to the terms and conditions of this Agreement, the Plan,
and any employment agreement or change in control agrement Employee may have
with the Company (as such agreement(s) may be amended from time to time), as an
inducement to Employee to continue employment with the Company, the Company
awards to Employee effective as of the Award Date the number of shares of
Restricted Stock as set forth in the Notice of Award on the cover page of this
Agreement, subject to the terms and conditions of the Plan, which is
incorporated herein by reference. In the event of a conflict between the terms
and conditions of the Plan and this Agreement, the terms and conditions of the
Plan shall govern. All capitalized terms in this Agreement shall have the
meaning assigned to them in this Agreement or in the Plan.

 

2.     Type of Award. This is an award of Restricted Stock.

 

3.     Certificates; Book Entry. The Company may elect to maintain the shares of
Restricted Stock, and deliver shares as to which the Forfeiture Restrictions
have lapsed, through the use of electronic or other forms of book-entry
including, but not limited to, uncertificated shares maintained electronically.
Any certificates representing Restricted Stock shall include restrictive legends
regarding applicable Forfeiture Restrictions, restrictions on transfer and
compliance with securities law requirements. If the Company maintains the
Restricted Stock in certificate form, the Company shall cause the certificate to
be delivered to the Secretary of the Company, or such other escrow agent as the
Company may appoint, who shall retain physical custody of such certificate until
the Forfeiture Restrictions lapse or the shares of Restricted Stock are
forfeited pursuant to this Agreement. Upon the request of the Company, the
Employee shall deliver to the Company a stock power, endorsed in blank, relating
to the Restricted Stock then subject to the Forfeiture Restrictions.

 

--------------------------------------------------------------------------------

1 The aggregate Fair Market Value is determined by the Award Date closing price
of Company common stock on the New York Stock Exchange (rounded down to the next
whole share in the event of a fractional share), subject to the terms and
conditions set forth in this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

4.     Forfeiture Restrictions. The prohibition against transfer and the
obligation to forfeit and surrender Restricted Stock to the Company upon
termination of continuous employment are referred to as the “Forfeiture
Restrictions.” The Restricted Stock shall be issued subject to Forfeiture
Restrictions. The Restricted Stock may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, encumbered or disposed of to
the extent subject to Forfeiture Restrictions. The Forfeiture Restrictions shall
be binding upon and enforceable against any transferee of the Restricted Stock.

 

5.     Lapse of Forfeiture Restrictions. Except as may be otherwise provided in
this Agreement, the Plan, or any employment agreement or change in control
agreement Employee may have with the Company (as such agreement(s) may be
amended from time to time), subject to Employee’s continuous employment with the
Company from the Award Date through each lapse date, the Forfeiture Restrictions
shall lapse as to the Restricted Stock in accordance with the schedule set forth
in the Notice of Award on the cover page of this Agreement. If at any time the
number of shares as to which the Forfeiture Restrictions are scheduled to lapse
includes a fractional share, the number of shares of Stock as to which the
Forfeiture Restrictions shall be actually lapse shall be rounded down to the
next whole share of stock. If, prior to the lapse of the Forfeiture
Restrictions, Employee’s employment terminates on account of death or
Disability, the Forfeiture Restrictions shall lapse as to all of the shares of
Restricted Stock that, at that time (the end of employment for death or
Disability), remain subject to Forfeiture Restrictions. If, prior to the lapse
of the Forfeiture Restrictions, the Employee resigns, Employee’s employment
terminates on account of retirement, or the Company terminates Employee’s
employment for Cause, the Employee shall, for no consideration, forfeit to the
Company the shares of Restricted Stock that, at that time, remain subject to
Forfeiture Restrictions. However, if the Employee’s employment is terminated by
the Company other than for Cause, and conditioned on the Employee signing an
agreement in a form satisfactory to the Company releasing claims against the
Company and its employees, agents and Affiliates, the Forfeiture Restrictions
shall lapse as to all of the shares of Restricted Stock that, at that time (the
end of employment), remain subject to Forfeiture Restrictions; if the employee
does not sign the agreement within the period of time specified by the Company,
the Employee shall, for no consideration, forfeit to the Company the shares of
Restricted Stock that, at that time, remain subject to Forfeiture Restrictions.
Upon forfeiture of shares of Restricted Stock, Employee shall have no further
rights with respect to such shares, including but not limited to voting,
dividend and liquidation rights.

 

6.     Leave of Absence. For purposes of the Award, Service does not terminate
when Employee goes on a bona fide employee leave of absence that was approved by
the Company or an Affiliate in writing, if the terms of the leave provide for
continued Service crediting, or when continued Service crediting is required by
applicable law. However, Service will be treated as terminating 90 days after
Employee went on the approved leave, unless Employee’s right to return to active
work is guaranteed by law or by a contract. Service terminates in any event when
the approved leave ends unless Employee immediately returns to active Service.
The Committee determines, in its sole discretion, which leaves of absence count
for this purpose, and when Service terminates for all purposes under the Plan.

 

7.     Tax Withholding. The Company or any Affiliate shall have the right to
deduct from payments of any kind otherwise due to Employee, any federal, state,
local or foreign taxes of any kind required by law to be withheld upon the
issuance, vesting or payment of any shares of Restricted Stock, dividends or
payments of any kind. The Company may withhold taxes from any payments or Shares
due to Employee or Employee may deliver a check to the Company. Subject to the
prior approval of the Company, which may be withheld by the Company, in its sole
discretion, Employee may elect to have shares of Stock withheld or to satisfy
the minimum statutory withholding obligations, in whole or in part, by
delivering to the Company shares of Stock already owned by Employee (for at
least six months or any other minimum period required by the Company). The
shares withheld or delivered shall have an aggregate Fair Market Value not in
excess of the minimum statutory total tax withholding obligations. The Fair
Market Value of the shares used to satisfy the withholding obligation shall be
determined by the Company as of the date that the amount of tax to be withheld
is to be determined (“Tax Date”). Shares used to satisfy any tax withholding
obligation must be vested and cannot be subject to any repurchase, forfeiture,
or other similar requirements. Any election must be made prior to the Tax Date,
shall be irrevocable, made in writing, signed by Employee, and shall be subject
to any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.

 

8.     Transfer of Restricted Stock. If any transfer of Restricted Stock is made
or attempted to be made contrary to the terms of this Agreement or the Plan, the
Company shall have the right to acquire for its own account, without the payment
of any consideration, such shares from the owner thereof or the transferee, at
any time before or after such prohibited transfer. In addition to any other
legal or equitable remedies it may have, the Company may enforce its rights to
specific performance to the extent permitted by law and may exercise such other
equitable remedies then available. The Company may refuse for any purpose to
recognize any transferee who receives such shares contrary to the provisions of
this Agreement as a stockholder of the Company and may retain and/or recover all
dividends on such shares that were paid or payable subsequent to the date on
which the prohibited transfer was made or attempted.

 

 

--------------------------------------------------------------------------------

 

 

9.     Investment Representations. The Committee may require Employee (or
Employee’s estate or heirs) to represent and warrant in writing that the
individual is acquiring the shares of Stock for investment and without any
present intention to sell or distribute such shares and to make such other
representations as are deemed necessary or appropriate by the Company and its
counsel.

 

10. Continued Service. Neither the award of Restricted Stock nor this Agreement
gives Employee the right to continue Service with the Company or its Affiliates
in any capacity. The Company and its Affiliates reserve the right to terminate
Employee’s Service at any time and for any reason not prohibited by law.

 

11. Stockholder Rights. Unless and until shares of the Restricted Stock are
forfeited as hereinafter provided, Employee shall have all of the rights of a
stockholder (including voting, dividend and liquidation rights) with respect to
the shares of Restricted Stock, subject, however, to the terms and conditions
set forth in this Agreement.

 

12. Adjustments. The number of shares of Restricted Stock outstanding under this
Agreement shall be proportionately increased or decreased for any increase or
decrease in the number of shares of the Company’s Stock on account of any
Corporate Event. The conversion of any convertible securities of the Company
shall not be treated as an increase in shares effected without receipt of
consideration. In the event of any distribution to the Company’s stockholders of
an extraordinary cash dividend or securities of any other entity or other assets
(other than ordinary dividends payable in cash or shares of Stock) without
receipt of consideration by the Company, the Company shall proportionately
adjust the number of shares of Restricted Stock subject to this Agreement.

 

13. Change in Control. Upon the occurrence of a Change in Control, the Committee
may take the action set forth in Section 14.2 of the Plan. Notwithstanding the
foregoing, the employment agreement or change in control agreement Employee may
have with the Company (as such agreement(s) may be amended from time to time)
may provide for accelerated vesting upon certain conditions in connection with a
Change of Control.

 

14. Additional Requirements. Employee acknowledges that shares of Restricted
Stock may bear such legends as the Company deems appropriate to comply with
applicable federal, state or other securities laws. No shares shall be issued or
delivered pursuant to this Agreement unless there shall have been compliance
with all applicable requirements of federal, state and other securities laws,
all applicable listing requirements of the New York Stock Exchange, if
applicable, and all other requirements of law or of any regulatory bodies having
jurisdiction over such issuance and delivery. In connection therewith and prior
to the issuance of the shares, Employee may be required to deliver to the
Company such other documents as may be reasonably necessary to ensure compliance
with applicable laws and regulations.

 

15. Governing Law. The validity and construction of this Agreement shall be
construed in accordance with and governed by the laws of the State of Delaware
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive laws
of any other jurisdiction.

 

16. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and Employee and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

 

17. Tax Treatment; Section 83(b). Employee may incur tax liability as a result
of the vesting of Restricted Stock and the payment of dividends or the
disposition of Shares. Employee agrees to consult Employee’s own tax adviser for
tax advice. Employee hereby acknowledges that Employee has been informed that
Employee may file with the Internal Revenue Service, within 30 days of the Award
Date, an irrevocable election pursuant to Section 83(b) of the Code to be taxed
as of the Award Date on the Fair Market Value of the Restricted Shares. If
Employee chooses to file an election under Section 83(b) of the Code, Employee
hereby agrees to promptly deliver a copy of any such election to the head of the
Tax Department of the Company (or other designated recipient).

 

18. Amendment. The terms and conditions set forth in this Agreement may only be
amended by the written consent of the Company and Employee, except to the extent
set forth herein or in any other provision set forth in the Plan.

 

19. 2011 Equity Incentive Plan. The Award and shares of Restricted Stock shall
be subject to such additional terms and conditions as may be imposed under the
terms of the Plan, a copy of which has been provided to Employee electronically.

 

20. Headings; Construction. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement and each other provision of this Agreement
shall be severable and enforceable to the extent permitted by law.

 

21. Other Employee Benefits. The amount of any compensation deemed to be
received by Employee as a result of this Agreement and the issuances of Shares
hereunder, shall not constitute “earnings” or “compensation” with respect to
which any other employee benefits of Employee are determined, including without
limitation benefits under any pension, profit sharing, 401(k), bonus, life
insurance or salary continuation plan, except to the extent specifically
provided in such separate plan or agreement.

 

 

--------------------------------------------------------------------------------

 

 

22. Interpretation; Administration. The Committee shall have the full power and
authority to administer the terms and conditions of this Agreement, to adopt any
procedures, make any determinations, correct any defect, supply any omission or
reconcile any inconsistency with respect to the terms and conditions of this
Agreement in the manner and to the extent it shall deem expedient and it shall
be the sole and final judge of such expediency. No member of the Committee shall
be liable for any action or determination made in good faith. The
determinations, interpretations and other actions of the Committee with respect
to this Agreement and the Restricted Stock shall be binding and conclusive for
all purposes and on all persons.

 

23. Acceptance. The Option and this Agreement are voidable by the Company if the
Employee does not accept this Agreement within 30 days after the Agreement is
made available, electronically or otherwise, to the Employee by the Company.

 

 

Dated: as of the Award Date set forth above.

 

 

M.D.C. HOLDINGS, INC.       

 

        

By:                                                      

 

Its                                                        

 

EMPLOYEE

 

[If handwritten signature:]

 

Signed:                                       

 

 

[If electronic signature:]

 

I, the Employee, understand that clicking “ACCEPT” below constitutes my
electronic signature and intend that it shall have the same legally binding
effect as my handwritten signature.

 

[ACCEPT]         I accept this restricted stock agreement.

 

[REJECT]          I reject this restricted stock agreement.

 

 

 

 